Tenney, J. —
The inhabitants of the town of Brewer were-bound to construct the road for travel, in one year from the session of the Court of County Commissioners, which commenced on the first Tuesday of August, A. D. 1850. They were not restricted in reference to suitable means, in *553which to effect their object, provided full opportunity was given to the plaintiff to take from the land such things as he was legally entitled to do, within the same time. R. S., c. 25, § 20. The persons, who contracted to build the road, had the same rights, enjoyed by the town, and were subjected to similar duties, so far as they were interested in the work to be done. They were entitled to every reasonable opportunity to perform their work, till they had entirely completed it, by themselves, or those whom they chose to employ for that purpose. They could rightfully go over the road with such teams and carriages, with appropriate loads, as usually pass upon public roads, in order to test its sufficiency ; and consequently could invite others to do the same, without causing any liability to the latter.
The defendant passed over the road by authority of the contractors. Plaintiff nonsuit.
Shepley, C. J., and Rice, Hathaway and Appleton, J. J., concurred.